DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 01/13/2021 has been entered. No Claim has been amended. No Claim has been canceled. No New Claim has been added. Claims 23,25-26,28-30,32-33 and 35-50 are still pending in this application, with claims 23,30,41,45,49 and 50 being independent.

Response to Arguments
1.	Applicant's arguments filed on 03/13/2021 on page 12
of applicant's remark regarding Claims 23,30,41,45,49 and 50, the applicant argues that Kokudo fails to teach the first security protocol applied to the first traffic data at the WLAN node is not having any additional security protocol to process that traffic data. 
Examiner respectfully disagrees with Applicant's

2.	Applicant's arguments filed on 03/13/2021 on page 14
of applicant's remark regarding Claims 23,30,41,45,49 and 50, the applicant argues that Valencia fails to teach the traffic data signals received from a wireless device. The applicant further argues that the hardware and architecture 
Examiner respectfully disagrees with Applicant's
arguments for the following reasons: The combination of Chen, Arena and Kokudo teaches the WLAN node which is capable of receiving two different traffic data on a WLAN interface and applying separate (may be different) security protocol to each received traffic data. The examiner further relies on Valencia for inventive concept of receiving multiple traffic data by a cell site router (i.e. WLAN node) to process them and route each to the destination using different RATs (i.e. frequencies). Valencia is used to enhance the teachings of the Chen, Arena and Kokudo to achieve the claimed feature. In 2G fall back mode, the user traffic data (i.e. mobile device) is separated by the cell site router from the control traffic and sent using satellite and terrestrial links (i.e. different frequencies)(Valencia Fig.3 Para[0044-45]). The hardware and architecture is different between the claimed WLAN node and cell site router but the examiner doesn’t rely on Valencia for that but merely relies on Valencia for the steps performed by the WLAN node. The applicant’s 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 23,25,26,30,32,33,40,41,45,49 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2014/0078906 A1, hereinafter referred to as “Chen”) in view of ARENA (US 2010/0124332 A1, hereinafter referred to as “Arena”) and further in view of VALENCA (US 2016/0028472 A1, hereinafter referred to as “Valencia”) and further in view of Kokudo (US 7039021 B1, hereinafter referred to as “Kokudo”).

Regarding Claims 23,30 and 49, Chen discloses a WLAN node and a method that includes steps in a wireless local area network (WLAN) node (Chen Fig.2 Ref:102 Para[0015] Note WLAN node) configured to be comprised in an integrated 
receiving traffic data signals from a wireless device over a WLAN air interface (Chen Fig.2 Ref:220 Note WiFi Link (i.e. WLAN Interface)), the received traffic data signals comprising a first traffic data signal (Chen Fig.2 Ref:228 Para[0030] Note cellular data (i.e. first traffic data signal)) and a second traffic data signal (Chen Fig.2 Ref:226 Para[0030] Note Wi-Fi data (i.e. second traffic data signal)); 
routing the first traffic data signal to a node of the cellular communications network (Chen Fig.2 Ref:232 Para[0033] Note cellular data received by cellular module and it processes the information and sends it to the cellular backhaul network through cellular core network interface 232) and routing the second traffic data signal for local breakout to the Internet (Chen Fig.2 Ref:230 Para[0032] Note Wi-Fi data received by Wi-Fi module and it processes the information and sends it to the entity within network 106 (i.e. internet) through ISP interface 230) or a home or enterprise network.


Chen does not explicitly disclose processing the received traffic data signals by applying a first security protocol to the first traffic data signal and a second security protocol to the second traffic data signal. 
However, Arena from the same field of invention discloses processing the received traffic data signals by applying a first security protocol to the first traffic data signal received from the wireless device (Arena Fig.1 Ref:120-1,120-2 Note access point. Fig.5,7 Para[0044-51] Note the access point 120-2 receives or transmits two different sets of data on the wireless connection in parallel and applies WEP encryption on one channel (i.e. first security protocol)) and a second security protocol to the second traffic data signal (Arena Fig.5,7 Para[0044-51] Note the access point 120-2 applies WPA encryption (i.e. second security protocol) to second set of received data).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Chen to have the feature of “processing the received traffic data signals by applying a first security protocol to the first traffic Arena. The suggestion/motivation would have been to provide secure wireless connection and improve throughput (Arena,[0001]).
Even though Arena discloses concurrent processing and routing the first and second traffic data signals to respective nodes, Chen in view of Arena fails to disclose wherein the WLAN node is configured to concurrently process the first traffic data signal and second traffic data signal from the same wireless device, and to concurrently route the first traffic data signal and the second traffic data signal to their respective nodes using different frequencies for the first traffic data signal and the second traffic data signal.
However, Valencia from the same field of invention discloses wherein the WLAN node is configured to concurrently process the first traffic data signal and second traffic data signal from the same wireless device, and to concurrently route the first traffic data signal and the second traffic data signal to their respective nodes using different frequencies for the first traffic data (Valencia Fig.1,3 Ref:26-1,22-1,20-1 Para[0044-0045] The cell site router receives the user traffic data (i.e. first traffic data signal) and control traffic (i.e. second traffic data signal) and separated by the cell site router (i.e. WLAN node). The cell site router which may be integrated with the NodeB (i.e. WLAN node) concurrently transmits the non-bursty or user traffic (i.e. first traffic data signal) and the bursty data or control/voice  (i.e. second traffic data signal) via the satellite network and the terrestrial network respectively).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Chen and Arena to have the feature of “wherein the WLAN node is configured to concurrently process the first traffic data signal and second traffic data signal from the same wireless device, and to concurrently route the first traffic data signal and the second traffic data signal to their respective nodes using different frequencies for the first traffic data signal and the second traffic data signal” as taught by Valencia. The suggestion/motivation would have been to 
Chen in view of Arena and Valencia fails to disclose wherein the first security protocol comprises no additional security over and above a security protocol already provided in the first traffic data signal.
However, Kokudo from the same field of invention discloses wherein the first security protocol comprises no additional security over and above a security protocol already provided in the first traffic data signal (Kokudo Fig.6, Col:2 Lines:16-20 Note a security mechanism (i.e. first security protocol) using open system authentication (OSA) and no further protocol applied at WLAN node).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Chen, Arena and Valencia to have the feature of “wherein the first security protocol comprises no additional security over and above a security protocol already provided in the first traffic data signal” as taught by Kokudo. The suggestion/motivation would have been to authenticate a wireless device in a 

Specifically for claim 30, Chen discloses a WLAN node that includes a processor (Chen Fig.2 Ref:206) and a memory (Chen Fig.2 Ref:208).
Regarding Claims 25 and 32, Chen in view of Arena, Valencia and Kokudo discloses the WLAN node and the method as explained above for Claim 23. Arena further discloses wherein: the first security protocol comprises a security mechanism which is different to the security mechanism of the second security protocol (Arena Para[0001] Note WEP and WAP are distinct and different); or the first security protocol comprises a security mechanism which has a lower level of security than the second security protocol (not given patentable weight due to non-selective option), or vice versa (not given patentable weight due to non-selective option); or the first security protocol comprises a level of encryption that is lower than a level of encryption of the second security protocol (not given patentable weight due to non-selective option), or vice versa (not given patentable weight due to non-selective option); or the first security protocol comprises a level of authentication which is lower than the level of authentication of the second security protocol (not given patentable weight due to non-selective option), or vice versa (not given patentable weight due to non-selective option).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Chen, Valencia and Kokudo to have the feature of “the first security protocol comprises a security mechanism which is different to the security mechanism of the second security protocol” as taught by Arena. The suggestion/motivation would have been to provide secure wireless connection and improve throughput (Arena,[0001]).
Regarding Claims 26 and 33, Chen in view of Arena, Valencia and Kokudo discloses the WLAN node and the method as explained above for Claim 23. Kokudo further discloses the first security protocol comprises an Open System Authentication (OSA) security protocol (Kokudo Fig.6, Col:2 Lines:16-20 Note a security mechanism (i.e. first security protocol) using open system authentication (OSA)).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Chen, Arena and Valencia to have the feature of “the first security protocol comprises an Open System Authentication (OSA) security protocol” as taught by Kokudo. The suggestion/motivation would have been to authenticate a wireless device in a wireless local area network (WLAN) (Kokudo,[Col:2 Lines:53-55]).
Regarding Claim 40, Chen in view of Arena, Valencia and Kokudo discloses the WLAN node and the method as explained above for Claim 23. Chen further discloses wherein the first traffic data signal comprises at least part of an aggregation signal for a cellular communications network, and wherein the second traffic data signal comprises a local breakout signal of the WLAN (Chen Fig.2 Ref:226,228 Note WiFi and cellular data as part of the aggregation signal).

Regarding Claims 41,45 and 50, Chen discloses a wireless device and a method in a wireless device, the method comprising:

communicating traffic data signals (Chen Fig.2 Ref:226,228 Note WiFi and Cellular data) with a wireless local area network (WLAN) node over a WLAN air interface (Chen Fig.2 Ref:220 Note WiFi Link (i.e. WLAN Interface)), wherein the traffic data signals comprise a first traffic data signal (Chen Fig.2 Ref:228 Para[0030] Note cellular data (i.e. first traffic data signal)) corresponding to traffic for a cellular communications network, and a second traffic data signal for a WLAN (Chen Fig.2 Ref:226 Para[0030] Note Wi-Fi data (i.e. second traffic data signal)).
Chen does not explicitly disclose the first traffic data signal is communicated using a first security protocol, and the second traffic data signal communicated using a second security protocol.
However, Arena from the same field of invention discloses wherein the first traffic data signal is communicated using a first security protocol (Arena Fig.1 Ref:120-1,120-2 Note access point. Fig.5,7 Para[0044-51] Note the access point 120-2 receives or transmits two different sets of data on the wireless connection in parallel and applies WEP encryption on one channel (i.e. first security protocol)), and the second traffic data signal communicated using a second security protocol (Arena Fig.5,7 Para[0044-51] Note the access point 120-2 applies WPA encryption (i.e. second security protocol) to second set of received data).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Chen to have the feature of “the first traffic data signal is communicated using a first security protocol, and the second traffic data signal communicated using a second security protocol” as taught by Arena. The suggestion/motivation would have been to provide secure wireless connection and improve throughput (Arena,[0001]).
Even though Arena discloses the wireless device communicates the first and second traffic signals to the WLAN node and the concurrent processing and routing the first and second traffic data signals to respective nodes, Chen in view of Arena fails to disclose wherein the wireless device communicates the first traffic data signal and second traffic data signal to the WLAN node, which using different frequencies for the first traffic data signal and the second traffic data signal.
However, Valencia from the same field of invention discloses wherein the wireless device communicates the first traffic data signal and second traffic data signal to the WLAN node, which enables the WLAN node to concurrently process the first traffic data signal and second traffic data signal, and to concurrently route the first traffic data signal and the second traffic data signal to their respective nodes using different frequencies for the first traffic data signal and the second traffic data signal (Valencia Fig.1,3 Ref:26-1,22-1,20-1 Para[0044-0045] The cell site router receives the user traffic data (i.e. first traffic data signal) and control traffic (i.e. second traffic data signal) from the wireless device and is separated by the cell site router (i.e. WLAN node). The cell site router which may be integrated with the NodeB (i.e. WLAN node) concurrently transmits the non-bursty or user traffic (i.e. first traffic data signal) and the bursty data or control/voice (i.e. second traffic data signal) via the satellite network and the terrestrial network respectively).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Chen and Arena to have the feature of “wherein the wireless device communicates the first traffic data signal and second traffic data signal to the WLAN node, which enables the WLAN node to concurrently process the first traffic data signal and second traffic data signal, and to concurrently route the first traffic data signal and the second traffic data signal to their respective nodes using different frequencies for the first traffic data signal and the second traffic data signal” as taught by Valencia. The suggestion/motivation would have been to provide increased backhaul capacity by sending different traffic on different networks (Valencia,[000118]).
Chen in view of Arena and Valencia fails to disclose wherein the first security protocol comprises no additional 
However, Kokudo from the same field of invention discloses wherein the first security protocol comprises no additional security over and above a security protocol already provided in the first traffic data signal (Kokudo Fig.6, Col:2 Lines:16-20 Note a security mechanism (i.e. first security protocol) using open system authentication (OSA) and no further protocol applied at WLAN node).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Chen, Arena and Valencia to have the feature of “wherein the first security protocol comprises no additional security over and above a security protocol already provided in the first traffic data signal” as taught by Kokudo. The suggestion/motivation would have been to authenticate a wireless device in a wireless local area network (WLAN) (Kokudo,[Col:2 Lines:53-55]).




Specifically for claim 45, Chen discloses a wireless device that includes a processor (Chen Fig.2 Ref:202) and a memory (Chen Fig.2 Ref:204).



Claims 28,29,35-39,44 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Arena, Valencia, Kokudo and further in view of Zaks (US 2010/0020746 A1, hereinafter referred to as “Zaks”).

Regarding Claims 28 and 35, Chen in view of Arena, Valencia and Kokudo discloses the WLAN node and the method as explained above for Claim 23. Chen in view of Arena, Valencia and Kokudo fails to teach wherein the second security protocol comprises a Robust Secure Network (RSN) security protocol. 
However, Zaks from the same field of invention discloses wherein the second security protocol comprises a Robust Secure Network (RSN) security protocol (Zaks Fig.12 Note RSN in step 214. Para[0100] RSNIE (i.e. second security protocol) associated with each security profile).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Chen, Arena, Valencia and Kokudo to have the feature of “wherein the second security protocol comprises a Robust Secure Network (RSN) security protocol” as taught Zaks. The suggestion/motivation would have been to implement a mechanism that allows the stations in a WLAN to obtain knowledge of all possible security profiles that a particular access point Supports (Zaks,[0046]).

Regarding Claims 29 and 36, Chen in view of Arena, Valencia and Kokudo discloses the WLAN node and the method as explained above for Claim 23. Chen in view of Arena, Valencia and Kokudo fails to teach advertising authentication capabilities of the WLAN node to other nodes or devices.
However, Zaks from the same field of invention discloses advertising authentication capabilities of the WLAN node to other nodes or devices (Zaks Fig.12 Note advertise multiple security profiles method. Para[0021] note AP can provide single or multiple security profiles and advertise it).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Chen, Arena, Valencia and Kokudo to have the feature of “advertising authentication capabilities of the WLAN node to other nodes or devices” as taught Zaks. The suggestion/motivation would have been to implement a mechanism that allows the stations in a WLAN to obtain knowledge of all possible security profiles that a particular access point Supports (Zaks,[0046]).

Regarding Claim 37, Chen in view of Arena, Valencia and Kokudo discloses the WLAN node and the method as explained above for Claim 23. Chen in view of Arena, Valencia and Kokudo fails to teach wherein the WLAN node is configured to advertise that it supports: Robust Secure Network (RSN) authentication as the form of second security protocol for the second traffic data signals being routed to a node of the WLAN and unencrypted communication as the first 
However, Zaks from the same field of invention discloses further discloses wherein the WLAN node is configured to advertise that it supports: Robust Secure Network (RSN) authentication as the form of second security protocol for the second traffic data signals being routed to a node of the WLAN; and unencrypted communication as the first security protocol for the first traffic data signals being routed to a node of the cellular communications network (Zaks Para[0094] Note unsolicited broadcast probe response frame contains different security protocols supported by the access point including RSN).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Chen, Arena, Valencia and Kokudo to have the feature of “wherein the WLAN node is configured to advertise that it supports: Robust Secure Network (RSN) authentication as the form of second security protocol for the second traffic data signals being routed to a node of the WLAN; and unencrypted communication as the first security protocol for the first Zaks. The suggestion/motivation would have been to implement a mechanism that allows the stations in a WLAN to obtain knowledge of all possible security profiles that a particular access point Supports (Zaks,[0046]).

Regarding Claim 38, Chen in view of Arena, Valencia and Kokudo discloses the WLAN node and the method as explained above for Claim 23. Chen in view of Arena, Valencia and Kokudo fails to teach wherein the WLAN node is configured to advertise its first security protocol capability and/or second security protocol capability using: an information element comprising an Aggregation Security Element (ASG); or a modified Robust Secure Network element (RSNE).
However, Zaks from the same field of invention discloses wherein the WLAN node is configured to advertise its first security protocol capability and/or second security protocol capability using: an information element comprising an Aggregation Security Element (ASG) (not given patentable weight due to non-selective option); or a modified Robust Secure Network element (RSNE) (Zaks Para[0094] Note redundant security network information element (i.e. RSNE) corresponding to a particular security profile).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Chen, Arena, Valencia and Kokudo to have the feature of “wherein the WLAN node is configured to advertise its first security protocol capability and/or second security protocol capability using: a modified Robust Secure Network element (RSNE)” as taught Zaks. The suggestion/motivation would have been to implement a mechanism that allows the stations in a WLAN to obtain knowledge of all possible security profiles that a particular access point Supports (Zaks,[0046]).

Regarding Claim 39, Chen in view of Arena, Valencia and Kokudo discloses the WLAN node and the method as explained above for Claim 23. Chen in view of Arena, Valencia and Kokudo fails to teach wherein the WLAN node is configured to advertise its first security protocol capability and/or second security protocol capability using: an information 
However, Zaks from the same field of invention discloses wherein the WLAN node is configured to advertise its first security protocol capability and/or second security protocol capability using: an information element provided within a data frame (not given patentable weight due to non-selective option), or a beacon signal, or a probe request response signal (Zaks Para[0021] Note an AP advertises security profile in beacon and probe response messages), or an authentication request/response signal (not given patentable weight due to non-selective option); or a vendor specific information element (not given patentable weight due to non-selective option).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Chen, Arena, Valencia and Kokudo to have the feature of “wherein the WLAN node is configured to advertise its first security protocol capability and/or second security protocol Zaks. The suggestion/motivation would have been to implement a mechanism that allows the stations in a WLAN to obtain knowledge of all possible security profiles that a particular access point Supports (Zaks,[0046]).

Regarding Claims 44 and 48, Chen in view of Arena, Valencia and Kokudo discloses the WLAN node and the method as explained above for Claim 23. Chen in view of Arena, Valencia and Kokudo fails to teach communicating the traffic data signals using the first and second security protocol in response to receiving capability advertisement from the WLAN node.
However, Zaks from the same field of invention discloses communicating the traffic data signals using the first and second security protocol in response to receiving capability advertisement from the WLAN node (Zaks Para[0086] Note a security profile advertisement mechanism for all configured security profiles. A STA can use any profile).


Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Chen, Arena, Valencia and Kokudo to have the feature of “wherein the WLAN node is configured to advertise its first security protocol capability and/or second security protocol capability using: a beacon signal, or a probe request response signal” as taught Zaks. The suggestion/motivation would have been to implement a mechanism that allows the stations in a WLAN to obtain knowledge of all possible security profiles that a particular access point Supports (Zaks,[0046]).



Claims 42,43,46 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Arena, Valencia, Kokudo and in further view of Wege (UK 249550A, hereinafter referred to as “Wege”).



Regarding Claim 42, Chen in view of Arena, Valencia and Kokudo discloses the method, the WLAN node and the wireless device as explained above for Claim 41. Chen in view of Arena, Valencia and Kokudo fails to teach communicating the first traffic data signal using a first security protocol which comprises non-encrypted communication, and communicating the second traffic data signal using a second security protocol which comprises a Robust Secure Network (RSN) authentication procedure; or communicating the first traffic data signal using a first security protocol which comprises Open System Authentication (OSA) and communicating the second traffic data signal using a second security protocol which comprises a Robust Secure Network (RSN) authentication procedure.
However, Wege from the same field of invention discloses communicating the first traffic data signal using a first security protocol which comprises non-encrypted communication (Wege Fig.5,10 WLAN access request Page:11 Line:26, WLAN station performs access without using any encryption) and communicating the second traffic data signal using a second security protocol which comprises a (Wege Fig.5 Note WLAN Access request Fig.10 RSN. Page:11 Line:36 WLAN station include a RSN (i.e. second security protocol) with its chosen protocol); or communicating the first traffic data signal using a first security protocol which comprises Open System Authentication (OSA)(Wege Fig.5 Note 3G Access Request. Fig.10 note Open System Authentication (i.e. first security protocol). Page:11 Line:26, WLAN station performs Open systems authentication), and communicating the second traffic data signal using a second security protocol which comprises a Robust Secure Network (RSN) authentication procedure (Wege Fig.5 Note WLAN Access request Fig.10 RSN. Page:11 Line:36 WLAN station include a RSN (i.e. second security protocol) with its chosen protocol).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Chen, Arena, Valencia and Kokudo to have the feature of “communicating the first traffic data signal using a first security protocol which comprises non-encrypted communication, and communicating the second traffic data signal using a second Wege. The suggestion/motivation would have been to make the wifi experience more like cellular where discovery and authentication are, in almost all circumstance, zero-touch and invisible to the user (Wege,[Page:5 Lines:4-11]).

Regarding Claim 43, Chen in view of Arena, Valencia and Kokudo discloses the method, the WLAN node and the wireless device as explained above for Claim 41. Chen in view of Arena, Valencia and Kokudo fails to teach communicating the first traffic data signal using a first security protocol which comprises Open System Authentication (OSA), and communicating the second traffic data signal using a second security protocol which comprises a Robust Secure Network (RSN) authentication procedure.


However, Wege from the same field of invention discloses communicating the first traffic data signal using a first security protocol which comprises Open System Authentication (OSA)(Wege Fig.5 Note 3G Access Request. Fig.10 note Open System Authentication (i.e. first security protocol). Page:11 Line:26, WLAN station performs Open systems authentication), and communicating the second traffic data signal using a second security protocol which comprises a Robust Secure Network (RSN) authentication procedure (Wege Fig.5 Note WLAN Access request Fig.10 RSN. Page:11 Line:36 WLAN station include a RSN (i.e. second security protocol) with its chosen protocol).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Chen, Arena, Valencia and Kokudo to have the feature of “communicating the first traffic data signal using a first security protocol which comprises Open System Authentication (OSA), and communicating the second traffic data signal using a second security protocol which comprises a Robust Secure Network (RSN) authentication procedure” as taught by Wege. 

Regarding Claim 46, Chen in view of Arena, Valencia and Kokudo discloses the method, the WLAN node and the wireless device as explained above for Claim 41. Chen in view of Arena, Valencia and Kokudo fails to teach communicating the first traffic data signal using a first security protocol which comprises non-encrypted communication, and communicating the second traffic data signal using a second security protocol which comprises a Robust Secure Network (RSN) authentication procedure.
However, Wege from the same field of invention discloses communicating the first traffic data signal using a first security protocol which comprises non-encrypted communication (Wege Fig.5,10 WLAN access request Page:11 Line:26, WLAN station performs access without using any encryption) and communicating the second traffic data signal using a second security protocol which comprises a Robust Secure Network (RSN) authentication procedure (Wege Fig.5 Note WLAN Access request Fig.10 RSN. Page:11 Line:36 WLAN station include a RSN (i.e. second security protocol) with its chosen protocol).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Chen, Arena, Valencia and Kokudo to have the feature of “communicating the first traffic data signal using a first security protocol which comprises non-encrypted communication, and communicating the second traffic data signal using a second security protocol which comprises a Robust Secure Network (RSN) authentication procedure” as taught by Wege. The suggestion/motivation would have been to make the wifi experience more like cellular where discovery and authentication are, in almost all circumstance, zero-touch and invisible to the user (Wege,[Page:5 Lines:4-11]).

Regarding Claim 47, Chen in view of Arena, Valencia and Kokudo discloses the method, the WLAN node and the wireless device as explained above for Claim 41. Chen in view of Arena, Valencia and Kokudo fails to teach communicating the first traffic data signal using a first security protocol 
However, Wege from the same field of invention discloses communicating the first traffic data signal using a first security protocol which comprises Open System Authentication (OSA)(Wege Fig.5 Note 3G Access Request. Fig.10 note Open System Authentication (i.e. first security protocol). Page:11 Line:26, WLAN station performs Open systems authentication), and communicating the second traffic data signal using a second security protocol which comprises a Robust Secure Network (RSN) authentication procedure (Wege Fig.5 Note WLAN Access request Fig.10 RSN. Page:11 Line:36 WLAN station include a RSN (i.e. second security protocol) with its chosen protocol).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Chen, Arena, Valencia and Kokudo to have the feature of “communicating the first traffic data signal using a first security protocol which comprises Open System Authentication (OSA) Wege. The suggestion/motivation would have been to make the wifi experience more like cellular where discovery and authentication are, in almost all circumstance, zero-touch and invisible to the user (Wege,[Page:5 Lines:4-11]).
 
Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768.  The examiner can normally be reached on M-F - 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215.  The fax phone number for 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUDESH M PATIDAR/Examiner, Art Unit 2415                                                                                                                                                                                                        
/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415